 

--------------------------------------------------------------------------------

Exhibit 10.4
 
AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT


This Amendment (this “Amendment”) to Note and Warrant Purchase Agreement is
entered into effective as of February 4, 2010 between Helix Wind, Corp., a
Nevada corporation (the “Company”), and St. George Investments, LLC, an Illinois
limited liability company (“Investor”).
 
A.       Effective as of January 27, 2010, the Company and Investor entered into
that certain Note and Warrant Purchase Agreement (the “Original Agreement”)
whereby Investor acquired a Convertible Secured Promissory Note and a Warrant to
purchase 300,000 shares of the Company’s common stock from the Company.
 
B.       Pursuant to Section 8(a) of the Original Agreement, the parties hereto
desire to amend the Original Agreement to accelerate the Second Closing and
increase the number of shares acquired by Investor.
 
NOW THEREFORE, intending to be legally bound, and in consideration of the mutual
promises, covenants, and conditions contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.       Definitions and Recitals.  Capitalized terms used in this Amendment but
not otherwise defined have the respective meanings set forth in the Original
Agreement.  The recitals set forth above are incorporated in this Amendment by
reference and made contractual in nature.
 
2.       Acceleration of the Second Closing. The phrase “no sooner than thirty
(30) days but no later than thirty-five (35) days from the Initial Closing Date”
in Section 1(e) of the Original Agreement shall be replaced with “on or before
February 10, 2010.”
 
3.       Increase in Shares. The term “50,000” shall be replaced with the term
“60,000” in Section 1(e)(ii) of the Original Agreement.
 
4.       Other Terms Unchanged. The Original Agreement, as amended by this
Amendment, remains and continues in full force and effect, constitutes a legal,
valid, and binding obligation of each party thereto, and is in all respects
agreed to, ratified, and confirmed. Any reference to the Original Agreement
after the date of this Amendment is deemed to be a reference to the Original
Agreement as amended by this Amendment.  If there is a conflict between the
terms of this Amendment and the Original Agreement, the terms of this Amendment
shall control.
 
5.       Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
6.       Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of Illinois
applicable to contracts made in Illinois by Illinois domiciliaries to be wholly
performed in Illinois.
 
[Remainder of page intentionally left blank]
 

[Signature Page to Amendment to Note and Warrant Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to be
effective as of the date first set forth above.
 

     
THE COMPANY:
 
HELIX WIND, CORP.,
 
a Nevada corporation
     
By:     /s/ Ian Gardner                                               
 
Name:  Ian Gardner
 
Title:    CEO
     
THE INVESTOR:
     
ST. GEORGE INVESTMENTS, LLC,
 
an Illinois limited liability company
     
By:     /s/ John M. Fife                                             
 
John M. Fife, Manager





ACKNOWLEDGED AND AGREED:




By:  /s/ Ian Gardner                                                
Ian Gardner, an individual




BLUEWATER PARTNERS, S.A.


By:  /s/ Myron Gushlak                                    
Name:  Myron Gushlak
Its:   Managing Director















 
 

--------------------------------------------------------------------------------

 
